Title: Christopher Clark to Thomas Jefferson, 29 October 1816
From: Clark, Christopher Henderson
To: Jefferson, Thomas


          
            Grove 29 October 1816
          
          mr Jeffersons Reasoning in the case of the wittnessth against Robertson for perjury is strong and Conclusive for the defendant if he is Right in his premisses, and even if it Shall be found erroneous in matter of law the length of time which has pased away
			 since his attention was particularly caled to legal inquiry and the absence of books will be an ap ample apology for a Sketch proceeding from motives
			 deserving
			 every Commendation
          Perjury
          Its true definition is “taking a false oath in some Judicial proceeding, before a competent jurisdiction: in a matter material to the question depending.” It must also have the two necessary ingredients  “Wilful” and “corrupt” In a “Judicial proceeding” the enquiries of a Grand Jury must come within the term “Judicial proceeding” They are Sworn to “enquire and true presentment make” of all such matters & things &C to enquire they must examine evidence their duty is not limited to offences within their own knowledge, they have a Right and invariably exercise it to send for witneses The witness is Sworn in Court the “truth and the Whole truth to speak of such Matters and things as may be enquired of him by the Grand Jury” he is then sent for examination to their chamber they Submit the interrogotories, these must however be confined to Matters and thing Cognazable before them questions of this character and when the Response does not implicate the Witness he is bound to Answer and if he answer untruly  with a Malum animum must be guilty of perjury
          as far as events with in the observation of the Author of these Remarks it always has been considered and praetendan that the Offence may be commited before a G Jury Two Cases at this time  Occur to him in one of which he was Counsel and every effort unavailingly exerted to Save the defendant this comenced when it began in Court comwealth agt Hughes superior Court of Bedford Judge  Winston defendant convicted broke Jail and now at large The other against Ward Cobel County Judge Allen This case Require more attention from its analogy The defendant was caled to give evidence to a Grand Jury of what  he knew of certain persons gaming he Stated he “knew nothing” he “saw none” “was in the Room” “discovered no gaming  nor the instruments of gaming” It afterwards appeared that he himself had played several games at Cards and had lost two dollars by betting on the hands of others that were playing on
			 this he was convicted and a new trial on his application Refused; errors in arrest of Judgment overruled; an Appeal to the clemency of the Executive Rejected; his petition to the Legislature
			 thrown
			 out. This is the strongest case that can be formed perhaps even by the imagination and the law must now be considered as Setled
          The conduct of the Jury
          For the last 20 years or there about that part of the G Jurymans Oath which formerly obtained “your and your fellow Council you Shall keep” has been Ousted by act of assembly and the law now directs that when a presentment Shall be made by the knowledge of any of the G Jury the  name of the Juror Shall be sit at the foot of the presentment more effectually to make a prosecution It is therefore no Misprision nor is it any immorality in a Juror to promulge what pased before them Even the old Rule was never extended to the protection of Witneses it only protected their own body they Were not at liberty to disclose Who wished such an enquiry Who gave notice of an offence or who Voted for or against Such a matter. In the most enlarged understanding of the Casses: it could go no further it would be  opposed to both policy and law
          Was it Wilful and Corrupt?
          On this point is mr Jeffersons Reasonings clear and satisfactory and on this ground does mr R Counsel intend to place him with the most Confident hopes of success it will be to him as safe and it will be
			 Reputabl there could be no improper motive the Oath Could not be corrupt it could have proceeded only from a mistaken mode of Self protection to avoid implicating himself there was nothing immoral nothing contrary to the  severest law An acquital on this
			 ground will it is to be most sincerly hoped  Reinstate him in his proper grade in Society Restore him to his friends and place him above the snarls even of his enemies
          The Counsel for  mr R Returns his thank to mr Jefferson for the observation submited to him he Read as he always does every thing that comes from his pen with great pleasure knowing that it endeavoured to
			 maintain some exploded and untenable matter he think it a duty due to a friendship on which he set so  high a Value frankly to submit the forgoing Remarks Relying on the Candor of his friends to
			 appreciate the motive
          Chris Clark
        